          Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


KOSS CORPORATION,

         Plaintiff,
                                          Case No. 6:20-cv-00663-ADA
         v.
                                          DEMAND FOR JURY TRIAL
PLANTRONICS, INC. and
POLYCOM, INC.,

     Defendants.


KOSS CORPORATION,

         Plaintiff,
                                          Case No. 6:20-cv-00664
v.
                                          DEMAND FOR JURY TRIAL
Skullcandy, Inc.,

        Defendant.



KOSS CORPORATION,

         Plaintiff,
                                          Case No. 6:20-cv-00665
         v.

APPLE INC.,
                                          DEMAND FOR JURY TRIAL
        Defendant.




     PLAINTIFF KOSS CORPORATION’S REPLY CLAIM CONSTRUCTION BRIEF




504269187.1
           Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 2 of 22




                                                        Table of Contents

I.       Introduction ......................................................................................................................... 1
II.      Argument ............................................................................................................................ 2
         1.         “a remote, network-connected server that is in wireless communication
                    with the mobile, digital audio player”......................................................................2
         2.         “the processor is for, upon activation of a user-control of the headphone
                    assembly, initiating transmission of a request to the remote, network-
                    connected server” .....................................................................................................4
         3.         “in a second audio play mode, the earphones play audio content streamed
                    from the remote, network-connected server”...........................................................5
         4.         “a signal strength level for the second wireless communication link” ....................7
         5.         “upon activation of the microphone by the user, data are transmitted about
                    the headphone assembly to a remote device” ..........................................................8
         6.         “the processor circuits of the headphones are configured to receive
                    firmware upgrades transmitted from a remote network server” ............................10
         7.         “data are transmitted about the headphone assembly to a remote
                    device”/“remote device” ........................................................................................11
         8.         “host servers” .........................................................................................................11
         9.         “wherein the headphone assembly is configured, with the processor, to
                    transition automatically from playing digital audio content received
                    wirelessly by the headphone assembly via a first wireless network to
                    playing digital audio content received wirelessly by the headphone
                    assembly via a second wireless network” ..............................................................14
         10.        “wherein the docking station comprises a power cable for connecting to an
                    external device” .....................................................................................................15
         11.        “a passive, wireless rechargeable power source” ..................................................15
III.     Conclusion ........................................................................................................................ 17




504269187.1
           Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 3 of 22




         Plaintiff Koss Corporation (“Koss”) respectfully submits this reply claim construction brief

regarding the proper constructions for the six patents-in-suit: U.S. Patent Nos. 10,206,025 (“’025

Patent”); 10,298,451 (“’451 Patent), 10,368,155 (“’155 Patent”), 10,469,934 (“’934 Patent”),

10,491,982 (“’982 Patent) and 10,506,325 (“’325 Patent) (collectively the “Patents-in-Suit”). 1

I.       Introduction

         Federal Circuit precedent is clear that a Court should not construe a claim term beyond its

plain and ordinary meaning if the term is “a ‘straightforward term’ that require[s] no construction.”

Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015). Defendants

Apple Inc., Plantronics, Inc., Polycom, Inc., and Skullcandy, Inc. (“Defendants”) advance the

erroneous position that “[t]he law requires the claims to be construed” to justify construction of

the claims at issue in this case. (Dkt. No. 57 (Defendant’s Opening Claim Construction Brief) at

9).

         Claim construction is “not an obligatory exercise in redundancy.” U.S. Surgical Corp. v.

Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997). If a disputed term is “comprised of commonly

used terms,” each one “used in common parlance” without any “special meaning in the art,” the

Court need not construe it. Summit 6, 802 F.3d at 1291. In such situations, “the plain and ordinary

meaning of the disputed claim language is clear.” Id.; see also Cont’l Circuits LLC v. Intel Corp.,

915 F.3d 788, 797–98 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 648 (2019).

         Defendants’ proposed constructions should be rejected because they seek to replace the

plain language of the claims in an effort to improperly limit the scope of the claims and turn claim



1
      The ’025 Patent, the ’155 Patent, the ’025 Patent, the ’982 Patent, and the ’325 Patent are
      continuations and share a specification; they may be referred to collectively herein as the
      “Headphone Asserted Patents.” The ’451 Patent is unrelated (by patent family) to the
      Headphone Asserted Patents. All six Patents-in-Suit were attached as exhibits to Koss’s
      opening brief (Dkt. No. 48 in Case No. 6:20-cv-00665


                                                  1
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 4 of 22




construction into summary judgment of non-infringement or invalidity. (See Dkt. No. 57 at 36

and 22). Defendants’ arguments in support of their proposed constructions are simply disguised

factual disputes about infringement and invalidity which have no place in claim construction.

       Defendants’ brief does not identify any purported disavowal or disclaimer of claim scope

and instead improperly construe the claims in light of Koss’ infringement contentions. This runs

afoul of Federal Circuit precedent. NeoMagic Corp. v. Trident Microsystems, Inc., 287 F.3d 1062,

1074 (Fed. Cir. 2002) (“claims may not be construed with reference to the accused device.”).

       In addition, Defendants’ heavy reliance on extrinsic evidence in the form of testimony from

Dr. Christopher Hansen further underscores the impropriety of Defendants’ proposed

constructions; of the eleven terms Defendants seek to construe, Dr. Hansen plays a prominent role

in all but two. As is the case here, where “the technology involved is uncomplicated, and the

claims are unambiguous, expert testimony is not needed.” Lighthouse Consulting Grp., LLC v.

BB&T Corp., 476 F. Supp. 3d 532, 540 (W.D. Tex. 2020).

II.    Argument

       The claims of the asserted patents are clear and unambiguous and no construction of the

terms proposed by Defendants is necessary. Defendants do not identify any basis to deviate from

the long-accepted understanding that claim terms are to be afforded their plain and ordinary

meaning. Because the plain language of the claims provides sufficient clarity as to the metes and

bounds of the invention, Defendants’ proposed constructions, as set forth below, are improper and

should not be adopted.

              1.      “a remote, network-connected server that is in wireless
                      communication with the mobile, digital audio player”

          Claim Term               Plaintiff’s Proposal            Defendants’ Proposal
 “a remote, network-connected     plain and ordinary        “Wireless communication:
 server that is in wireless                                 communication without wires”


                                                2
         Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 5 of 22




 communication with the              meaning
 mobile, digital audio player”

 (’025 Patent – claim 1)
 (’934 Patent – claims 1 and 58)

        Defendants allege the term “wireless communications” should be construed by adding one

word to a two-word phrase: as “communication without wires”. Contrary to this proposal,

Defendants’ expert, Dr. Hansen (and therefore Defendants) effectively believe that the term

“wireless communication” means “the transmission of information from a source to a destination

over a wireless channel [where a] wireless channel has no wired connection from the source to the

destination.” (Dkt. No. 57-4, Ex. C, Declaration of Dr. Hansen). When asked at deposition to

clarify this statement, Dr. Hansen refused to provide any explanation other than repeating these

two sentences of his declaration. (Exhibit A, Deposition of Dr. Christopher Hansen, 43:4-56:8).

        Setting aside Dr. Hansen’s testimony as inconsistent with Defendants’ proposal, his

testimony, and reliance on Defendant-selected dictionaries, is an example of exactly what this

court must discount under Phillips v. AWH Corp. 415 F.3d 1303, 1318 (Fed. Cir. 2005) (“extrinsic

evidence consisting of expert reports and testimony is generated at the time of and for the purpose

of litigation and thus can suffer from bias that is not present in intrinsic evidence”); see also id. at

1321 (Dictionaries shift the focus to the abstract meaning of a word “rather than on the meaning

of claim terms within the context of the patent”).

        As Koss predicted in its Opening Brief, Defendants are attempting to require that no wire

exists anywhere in the data stream between the claimed server and the claimed media player, an

interpretation that is at odds with the plain meaning of the claims as well as the specification and

the figures itself. In support of this theory, Defendants need to point to extrinsic evidence—as the

intrinsic record does not support this extreme view of this term—exactly the type of evidence and

reliance Phillips belies as improper. Id.


                                                   3
           Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 6 of 22




          For example, the ’025 Patent states, when describing Figure 2D, “the earphone 10 may

connect via the wireless network 30 a to a network-enabled host server 40. The host server 40 may

be connected to the wireless network 30 a via an electronic data communication network 42, such

as the Internet.” (’025 Patent, 5:54-58). The ’025 Patent certainly contemplates an embodiment

where a network-connected server transmits data that, in reaching the destination, traverses a

wireless network. It is improper to read in the limitation that the entire path needs to be without

wires. Affording this term the plain and ordinary meaning of the claim language, based on the

language of the actual claim, does not redraft any limitation nor is it inconsistent with any intrinsic

record.

          The claimed communication does occur without wires and is therefore facially within the

plain language of the claims. It is only when looking at what Defendants’ implicit proposal is – a

total lack of wires from server to device – that the unnatural limitations included in the Defendants’

proposal come to light. For this, Defendants’ proposal should be rejected as unduly limiting and

this Court should decline to construe this facially clear claim term.

                 2.      “the processor is for, upon activation of a user-control of the
                        headphone assembly, initiating transmission of a request to the
                        remote, network-connected server”

            Claim Term                Plaintiff’s Proposal              Defendants’ Proposal
 “the processor is for, upon     plain and ordinary            “Causing the earphone to address a
 activation of a user-control of meaning                       request to the remote, network-
 the headphone assembly,                                       connected server instead of the digital
 initiating transmission of a                                  audio player”
 request to the remote, network-
 connected server”

 (’025 Patent – claim 1)
 (’934 Patent – claims 3, 5, 11,
 16, 19, 28, 37, 39, and 60)




                                                  4
         Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 7 of 22




       This claim element does not require “address[ing]” in any form or fashion, and Defendants’

attempt to add this concept to a plainly understandable term without justification is improper.

Defendants’ opening brief does not explain why the limitations it seeks to add are appropriate,

other than as a clear attempt to adjudicate non-infringement. Defendants identify no definitional

language. Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012).

Instead, the proposed construction improperly imports limitations from the specification into the

claim. Importantly, Dr. Hansen’s testimony (and Defendants’ reliance thereon) that “a request

must be directed to a specific logical or physical entity or group of entities (Dkt No. 57-4, Ex. C

at ¶25) should be disregarded as overly limiting. Dr. Hansen ignores other, non-specifically

addressed communication such as a cellular telephone first connecting to a new network by

transmitting information that is not addressed, as it has not yet received an address of any local

tower, pass through communication, or re-encapsulation or aggregation of transmissions, for

example. (See Exhibit A at 65:7-67:23).

       Thorner necessitates the adoption of Koss’s proposals.            Defendants identify an

embodiment being described in the specification and from that embodiment, Defendants attempt

to redefine words of the claims. But the Federal Circuit has already rejected this approach because

it “do[es] not redefine words.” See Thorner, 669 F.3d at 1366. Defendants have not articulated

any basis to deviate from the plain and ordinary meaning of this term, nor have they identified any

support in the specification or in the prosecution history for their unduly limiting proposal. This

term should be given its plain and ordinary meaning.

               3.     “in a second audio play mode, the earphones play audio content
                      streamed from the remote, network-connected server”

          Claim Term                Plaintiff’s Proposal            Defendants’ Proposal
 “second audio play mode”          plain and ordinary        “Second audio play mode: a mode in
                                                             which the earphones communicate


                                                5
         Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 8 of 22




 (’025 Patent – claims 2, 12, 21, meaning                    with the server over an infrastructure
 30, and 42)                                                 wireless network; otherwise
 (’934 Patent – claims 2, 15, 24,                            indefinite”
 36, and 59)

       Defendants seemingly ignore the remaining portion of this claim term by focusing on

“second audio play mode,” and alleging that “the term was counted for use in the patents, and no

‘ordinary’ meaning exists.” (Dkt. No. 57 at 16). This is incorrect because it is common claim

drafting practice for a patent applicant to introduce a first of a group and explain what happens

in that first portion, then introduce a second of the group and explain what happens in that second

portion, which exactly how this term is used in the context of the claim as a whole.

       In the first audio play mode, claim 2 of the ’025 Patent states “the first and second

earphones play audio content stored on the mobile, digital audio player and transmitted to the

headphone assembly from the mobile, digital audio player via the one or more ad hoc wireless

communication links” and “in a second audio play mode, the earphones play audio content

streamed from the remote, network-connected server.” (’025 Patent at Cl. 2). It is unclear why

Defendants contend the plain language of the claims “impermissibly causes the ‘first’ audio play

mode to swallow the ‘second.’” (Dkt. No. 57 at 16). Defendants and Dr. Hansen dissect the term

“second audio play mode” from the remainder of the term and then contend that one cannot

ascertain the scope of what occurs in such a mode; ignoring the plain language of the claim that

explains exactly what happens in the second audio play mode: the earphones play audio content

streamed from the remote, network-connected server.

       Again, Defendants seek to adjudicate infringement and validity at this stage; however this

is not the proper avenue for such an inquiry. Instead, the face of the claims confirm exactly what

must be present in the first audio play mode as well as the Defendants’ identified term, “second

audio play mode.”



                                                6
         Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 9 of 22




       Defendants argue that if their proposed construction is not adopted than the term be

indefinite. They present no argument to establish the claim is indefinite and as such cannot carry

their clear and convincing burden to establish invalidity. See Nautilus, Inc. v. Biosig Instruments,

Inc., 572 U.S. 898, 901 (2014). As no argument has been presented in Defendants’ Opening Brief,

Defendants have waived any argument that this term is indefinite.

               4.       “a signal strength level for the second wireless communication link”

          Claim Term                  Plaintiff’s Proposal            Defendants’ Proposal
 “a signal strength level for the    plain and ordinary       “A measurement of the strength of a
 second wireless                     meaning                  signal received by the [headphone
 communication link”                                          assembly / headphones]”

 (’025 Patent – claims 4, 5, 7, 9,
 14, 15, 17, 19, 23, 24, 26, 28,
 32, 33, 35, 37, 44, 45, 47, 49,
 and 50)
 (’155 Patent – claims 11 and
 12)
 (’934 Patent – claims 4, 6, 8,
 12, 13, 17, 18, 20, 22, 26, 27,
 29, 31, 38, 40, 41, 44, and 58)
 (’982 Patent – claims 6 and 11)
 (’325 Patent – claims 5 and 11)

       Defendants again seek to add unclaimed limitation based on a reference to RSSI in the

specification. (Dkt. No. 57 at 21). This proposal improperly seeks to limit the claims to a single

embodiment. See Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004) (“[I]t

is improper to read limitations from a preferred embodiment described in the specification—even

if it is the only embodiment—into the claims absent a clear indication in the intrinsic record that

the patentee intended the claims to be so limited.”). Defendants go on to rely on unnecessary

extrinsic evidence in the form of dictionaries and expert testimony. Phillips, 415 F.3d at 1318.

There is nothing in Defendants’ brief or elsewhere in the intrinsic record that supports limiting the

construction to the RSSI value as Defendants argue.


                                                 7
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 10 of 22




       The plain language of this claim term is clear and Defendants’ attempt to rewrite the

language of the claim should be disregarded. Instead, the Court should decline to construe this

term and afford it its plain and ordinary meaning.

               5.      “upon activation of the microphone by the user, data are transmitted
                      about the headphone assembly to a remote device”

          Claim Term                 Plaintiff’s Proposal           Defendants’ Proposal
 “upon activation of the            plain and ordinary       “Remote: The term “remote,” as used
 microphone by the user, data       meaning                  here and throughout the asserted
 are transmitted about the                                   claims, is indefinite;
 headphone assembly to a                                     alternatively, “remote device” means
 remote device”                                              a device external to the headphone
                                                             assembly;
 (’025 Patent – claims 8, 18, 27,                            data are transmitted is indefinite”
 36, and 48)
 (’934 Patent – claims 7, 21, 30,
 45, and 61)

       Defendants argue that “remote” means “separated by a distance greater than usual” (Dkt.

No. 57 at 22) yet also argue “remote” means “a device external to the headphone assembly”

(Defendants’ Proposed Construction) and it also means “far apart; far distant in space” (Dkt. No.

57 at 22), “not local” (Dkt. No 57 at 23), and “separate from” (Id.). Defendants go on to explain

that in the patent, “remote” also means close enough to be connected via a wire and point to Figure

11. (Id.). Throughout Defendants’ brief, they never contend why the term “remote” needs to have

its plain and ordinary meaning disturbed.

       While the various dictionaries, other cases (which involve different technologies), and

expert testimony may support Defendants’ argument that there may be different ways of

understanding, Defendants’ brief confirms that the term is a broad term, covering the gamut from

“not co-located” to “separated by great distance.” This does not establish the term is indefinite,

merely that the term “remote” is broad. BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1367




                                                8
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 11 of 22




(Fed. Cir. 2017) (“breadth is not indefiniteness”). This is consistent with Defendants’ own brief.

(Dkt. No. 57 at 24 (“it is broader”)).

       Second, there is no basis for importing or rewriting the claim language with “external to”

when “remote” is sufficiently clear. Defendants’ single paragraph (Dkt. No. 57 at 19-20) fails to

explain sufficient basis to re-write this term. Helmsderfer v. Bobrick Washroom Equip., Inc., 527

F.3d 1379, 1383 (Fed. Cir. 2008) (“Courts cannot rewrite claim language.”)

       Defendants go on to allege that by claiming “upon activation of the microphone by the

user, data are transmitted about the headphone assembly to a remote device” the claim is indefinite

because it recites a method within an apparatus claim. (Dkt. No. 57 at 26). This claim does not

require any action be performed. It explains what functionality the claimed microphone and

corresponding headphones are capable of performing. This is akin to a “configured to” claim that

requires certain functionality be present, not actually performed. See e.g., U.S. Patent No.

10,469,939 to Apple (claiming headphones with a “plurality of acoustic dampeners being

configured to dampen standing wave resonances”). This type of claiming is not indefinite. See

Nevro Corp. v. Bos. Sci. Corp., 955 F.3d 35, 41–42 (Fed. Cir. 2020). Further, Defendants’ brief

fails to meet the clear and convincing burden necessary to establish invalidity of a claim at this

juncture.

       Again, Defendants’ dissection of the claim language is disingenuous as, when taken in the

context of the entire claim, this term is clearly not indefinite nor is it a method step. When taken

out of context, “data are transmitted” appears to be an affirmative verb requiring a step, however

this is not the case and Defendants’ attempts to ignore the remaining limitations in the claim should

not color this Court’s judgment. This term is facially clear and needs no construction such that




                                                 9
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 12 of 22




Defendants’ constructions should be ignored and the term merely be afforded its plain and ordinary

meaning.

               6.      “the processor circuits of the headphones are configured to receive
                      firmware upgrades transmitted from a remote network server”

           Claim Term               Plaintiff’s Proposal            Defendants’ Proposal

 “the processor circuits of the    plain and ordinary       The remote, network connected
 headphones are configured to      meaning                  server transmits firmware upgrades to
 receive firmware upgrades                                  the headphone assembly: the remote,
 transmitted from a remote                                  network-controlled server pushes
 network server”                                            firmware upgrades to the earphones
                                                            from the server
 (’025 Patent – claims 10, 38,
 51)
 (’155 Patent – claim 13)
 (’934 Patent – claims 1, 46,
 62)
 (’325 Patent – claim 9)

       Defendants’ proposal improperly adds limitations not present in the claim. The claim does

not require the server “push” and upgrade as Defendants propose. Defendants’ argument unduly

limits a number of sentences as discrete embodiments, and in doing so ignores the conjunction

and/or that appears in both sentences. (Dkt. No. 57 at 28-29). Each of the sentences Defendants

identify includes an “and/or” suggesting that these are not discrete embodiments, but merely

exemplary disclosures that are not intended to be limiting. Indeed, at the first and second

“embodiments” that Defendants allege are discrete, the specification actually states “[t]he host

server 40 (or some other server) may also push firmware upgrades and/or data updates to the

earphone 10 using the IP addresses of the earphone 10 via the networks 30, 42. In addition, a user

could download the firmware upgrades and/or data updates from the host server 40 to the client

computing device 202.” (’025 Patent at 9:41-49 (emphasis added)). These are not discrete

embodiments and Defendants’ willingness to remove language from the quotations and insert

brackets only underscores the impropriety of the Defendants’ position.


                                               10
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 13 of 22




       The entirety of Defendants’ argument for this term is premised on an improper

understanding that this single sentence should be understood to be two discrete embodiments,

which is both unsupported and contrary to the language that the Defendants omitted from the

sentence in their opening brief. The scope of this claim term is clear on its face and need not be

re-written as argued by Defendants. This Court should decline to construe this term and instead

leave the term to its plain and ordinary meaning.

               7.      “data are transmitted about the headphone assembly to a remote
                       device”/“remote device”

          Claim Term                 Plaintiff’s                    Defendants’ Proposal
                                     Proposal
 “data are transmitted about the    plain and           The term “remote” as used here and
 headphone assembly to a            ordinary            throughout the asserted claims is indefinite;
 remote device”                     meaning
                                                        alternatively, “remote device” means a device
 (’025 Patent - claims 8, 18, 27,                       external to the headphone assembly
 36, and 48)
 (’934 Patent - claims 7, 21, 30,                       data are transmitted about the headphone
 45, and 61)                                            assembly: indefinite

       This term has been addressed by all parties in the “upon activation…” term. See II.5.

               8.      “host servers”

          Claim Term                 Plaintiff’s                    Defendants’ Proposal
                                     Proposal
 “host servers”                     plain and           A server that hosts a website through which a
                                    ordinary            user inputs credential data for at least one
 (’451 Patent - Claims 1 and        meaning             infrastructure wireless network;
 18)
                                                        Alternatively, indefinite

       Defendants’ proposal for “host servers” takes a straightforward two-word term and

transforms it into a convoluted 20-word construction; on top of this, Defendants allege this term

is somehow indefinite. There is no basis for taking a clear term such as “host servers” and adding




                                                   11
          Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 14 of 22




the volume of limitations in Defendants’ proposal, nor is there any cognizable theory that the term

is indefinite.

         Again, Defendants’ proposal improperly attempts to limit a claim term to a preferred

embodiment. Cont’l Cirs, 915 F.3d at 797; Liebel-Flarsheim, 358 F.3d at 906 (“Even when the

specification describes only a single embodiment, the claims of the patent will not be read

restrictively unless the patentee has demonstrated a clear intention to limit the claim scope using

‘words or expressions of manifest exclusion or restriction.’” (cleaned up). 2 Defendants are correct

in the sense that the quoted portions of the specification describe a “host” in that manner, but they

are incorrect that the term should be limited when a single embodiment of the term is used in the

specification. Id.

         Defendants argue that there is an implicit definition due to consistent use of the term host

throughout the patent. Claims are not construed apart from the plain and ordinary meaning based

on “implicit” definitions. Thorner, 669 F.3d at 1365 (to constitute definitional language, the

patentee must “‘clearly set forth a definition of the disputed claim term,’” and “‘clearly express an

intent’ to redefine the term” in either the specification or during prosecution.).

         Defendants’ argument fails to note that the ’451 Patent explicitly states that “[a]

‘computer,’ ‘computer system,’ ‘host,’ ‘server,’ or ‘processor’ may be, for example and without

limitation, a processor, microcomputer, minicomputer, server, mainframe, laptop, personal data

assistant (PDA), wireless e-mail device, cellular phone, pager, processor, fax machine, scanner, or

any other programmable device configured to transmit and/or receive data over a network.” (’451

Patent at 7:39-45 (emphasis added)). Defendants also ignore that the ’451 Patent states “[a]ny




2
    https://www.abajournal.com/news/article/justice-thomas-goes-rogue-on-the-bluebook-with-
    cleaned-up-citation-to-the-delight-of-appellate-lawyers?


                                                 12
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 15 of 22




servers described herein, for example, may be replaced by a “server farm” or other grouping of

networked servers (such as server blades) that are located and configured for cooperative

functions” and “[w]hile various embodiments have been described herein, it should be apparent

that various modifications, alterations, and adaptations to those embodiments may occur to persons

skilled in the art with attainment of at least some of the advantages. The disclosed embodiments

are therefore intended to include all such modifications, alterations, and adaptations without

departing from the scope of the embodiments as set forth herein.” (Id. at 7:65-8:28). The intent

of the specification of the ’451 Patent is not to be as limiting as Defendants allege and the plain

language of the ’451 Patent confirms that Defendants’ arguments regarding importing of

embodiments and implicit definitions are improper.

       Accordingly, this Court should decline to construe this term as Defendants’ propose and

instead ascribe its plain and ordinary meaning as there has been no basis to deviate from such an

understanding.

       Defendants allege that “the term ‘host server’ is indefinite because it does not ‘inform, with

reasonable certainty, those skilled in the art about the scope of the invention.’” (Dkt. No. 57 at 34-

35). The remainder of the claim informs about the scope of the invention. For example, in claim

1, the “host server” must “receive and store credential data for an infrastructure wireless network

provided by the wireless access point.” Defendants provide no explanation as to why this language

fails to inform the scope of the invention. Once again Defendants’ construction ignores the

remaining language of a claim and only considers discrete portions of the claimed invention in the

abstract, without the context of the remaining claim language. However, it is facially clear from

the claim language as a whole what the host server is and what it does, such that Defendants’

arguments regarding indefiniteness should be disregarded.




                                                 13
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 16 of 22




               9.      “wherein the headphone assembly is configured, with the processor,
                       to transition automatically from playing digital audio content received
                       wirelessly by the headphone assembly via a first wireless network to
                       playing digital audio content received wirelessly by the headphone
                       assembly via a second wireless network”

             Claim Term                    Plaintiff’s              Defendants’ Proposal
                                           Proposal

 “wherein the headphone assembly         plain and          wherein the headphone assembly is
 is configured, with the processor, to   ordinary           configured, with the processor, to
 transition automatically from           meaning            transition automatically from playing
 playing digital audio content                              digital audio content received
 received wirelessly by the                                 wirelessly from a source by the
 headphone assembly via a first                             headphone assembly via a first wireless
 wireless network to playing digital                        network to playing digital audio
 audio content received wirelessly                          content received wirelessly from the
 by the headphone assembly via a                            source by the headphone assembly via
 second wireless network”                                   a second wireless network

 (’155 Patent – claim 1)

       Once again, Defendants attempt to limit the scope of clear claim language and import

unclaimed limitations by rewriting the allowed claim language to include unclaimed language,

specifically adding in three words “from a source” without any basis to do so. Contrary to

Defendants’ brief, Koss’s construction does not re-write any limitation, it is instead Defendants’

construction that rewrites the claim language by adding addition language. (Dkt. No. 57 at 36).

       Defendants provide no legal support that it is proper to add unclaimed limitations, even if

those unclaimed limitations are used to describe an embodiment in the specification. In fact,

Defendants’ own brief confirms that there are embodiments disclosed in the specification where

the source of audio information after the transition as compared to before the transition. (Dkt. No.

57 at 38 (citing ’155 Patent at 11:57-64 (switching from data source 20 to host server 40))).

Defendants argue that in this discrete section, the earphone is not playing digital audio content

before and after the transition. (Dkt. No. 57 at 38-39). However, a patent specification is not




                                                14
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 17 of 22




required to disclose all possible permutations of the invention. United States v. Telectronics, Inc.,

857 F.2d 778, 786 (Fed. Cir. 1988); SRI Int'l v. Matsushita Elec. Corp. of America, 775 F.2d 1107,

1121 (Fed. Cir. 1985) (the law does not require an applicant to describe in his specification every

conceivable embodiment of the invention). By disclosing both the transition from one network to

another, and disclosing that the transitioning can occur while playing, the does not need to disclose

all possible iterations of such actions, and Defendants’ attempts to add unclaimed limitations to

this claim are improper.

       Accordingly, this Court should decline to construe this term as Defendants propose and

instead ascribe its plain and ordinary meaning as there has been no basis to deviate from such an

understanding.

                 10.   “wherein the docking station comprises a power cable for connecting
                       to an external device”

       As conceded by Defendants, the language of the claim element is clear and no construction

is necessary. (Dkt. No. 57 at 39).

                 11.   “a passive, wireless rechargeable power source”

           Claim Term                 Plaintiff’s Proposal            Defendants’ Proposal
 “a passive, wireless                plain and ordinary       A capacitor; otherwise, indefinite
 rechargeable power source”          meaning

 (’982 Patent - Claim 17)
 (’325 Patent - Claims 8 and 17)

       Defendants’ proposal improperly relies on extrinsic expert testimony that does not support

their construction. Dr. Hansen was unable to articulate any technological understanding of

batteries, capacitors, or circuits, beyond what was present in his declaration. (Dkt. No. 57 at 39-

41). For example, Dr. Hansen could not explain how a battery releases energy (Exhibit A at 76:7-

77:6) but was able to parrot back what the declaration said. (Id. at 77:5-6 (“A rechargeable battery,



                                                 15
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 18 of 22




as I describe there, I believe that’s what it says, yes.”) (emphasis added)). Nevertheless, Dr.

Hansen was forced to admit that both a battery and a capacitor store and release energy, contrary

to Defendants’ position that a rechargeable battery is “active” because it undergoes a reversible

chemical reaction during charge and discharge. (Dkt. No. 57 at 40). Dr. Hansen admitted that the

primary purpose of a battery is to store energy, and release that stored energy into a circuit to

power the circuit. (Id. at 80:10-13). He similarly admitted that a capacitor stores energy and

releases that stored energy to power a circuit. (Id. at 82:12-83:14). Thus, contrary to Defendants’

argument, each of a battery and a capacitor are a passive, wireless rechargeable power source.

       Defendants also performed a Google search for the exact claim term “passive wireless

rechargeable power source,” and allege that because the character string searched does not appear

anywhere else, it must have no accepted meaning. This is nothing more than a red-herring and

ignores the plain meaning of these adjectives. For example, if a search is performed for “orange

Apple iPhone charging device,” no results are returned for that exact text string (assuming the

search puts those words in quotations into a search bar, as in Defendants’ search, see Dkt. No. 57-

5 Ex. D). However, the plain language of that phrase is clear: a charging device for an Apple

iPhone that is orange. Similarly, a “passive, wireless rechargeable power source” is simply a

power source that is wirelessly rechargeable and is passive (e.g., the battery or the capacitor

disclosed in the ’982 Patent at 6:60-7:12). It is improper to exclude a preferred embodiment as

Defendants seek to do. Eko Brands, LLC v. Adrian Rivera Maynez Enterprises, Inc., 946 F.3d

1367, 1373 (Fed. Cir. 2020).

       There is no need to articulate what this term means beyond what it says it means: a passive,

wireless rechargeable power source. There is no ambiguity with regard to this term and the Court




                                                16
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 19 of 22




should decline to adopt Defendants’ unduly limiting construction and instead afford this term its

plain and ordinary meaning.

III.   Conclusion

       Koss respectfully asks this Court to reject Defendants’ insupportably narrow constructions

for the terms addressed above and instead adopt Koss’s proposal that the terms need not be

construed and that the plain and ordinary meaning of the terms, as evidenced by the words of the

claims themselves, be adopted.


Dated: March 26, 2021                               Respectfully submitted,

                                                     /s/ Darlene F. Ghavimi       -
                                                    Darlene F. Ghavimi (TX Bar No. 24072114)
                                                    K&L GATES LLP
                                                    2801 Via Fortuna, Suite #350
                                                    Austin, TX 78746
                                                    Tel.: (512) 482-6919
                                                    Fax: (512) 482-6859
                                                    darlene.ghavimi@klgates.com

                                                    Benjamin E. Weed (admitted pro hac vice)
                                                    Philip A. Kunz (admitted pro hac vice)
                                                    Erik J. Halverson (admitted pro hac vice)
                                                    Gina A. Johnson (admitted pro hac vice)
                                                    K&L GATES LLP
                                                    Suite 3300
                                                    70 W. Madison Street
                                                    Chicago, IL 60602
                                                    Tel.: (312) 372-1121
                                                    Fax: (312) 827-8000
                                                    benjamin.weed@klgates.com
                                                    philip.kunz@klgates.com
                                                    erik.halverson@klgates.com
                                                    gina.johnson@klgates.com

                                                    Peter E. Soskin (admitted pro hac vice)
                                                    K&L GATES LLP


                                               17
Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 20 of 22




                                   Suite 1200
                                   4 Embarcadero Center
                                   San Francisco, CA 94111
                                   Tel.: (415) 882-8046
                                   Fax: (415) 882-8220
                                   peter.soskin@klgates.com

                                   ATTORNEYS FOR PLAINTIFF
                                   KOSS CORPORATION




                              18
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 21 of 22




                                CERTIFICATE OF SERVICE

       I hereby certify on March 26, 2021, I electronically filed the foregoing with the Clerk of

Court using CM/ECF system which will send notifications of such filing to the following:

Counsel for Apple, Inc.:
Stephen E. McConnico (State Bar No. 13450300)
Steven J. Wingard (State Bar No. 00788694)
Stephen L. Burbank (State Bar No. 24109672)
SCOTT DOUGLASS & MCCONNICO
Colorado Tower
303 Colorado St., Ste. 2400
Austin, TX 78701
Tel: (512) 495-6300
Fax: (512) 495-6399
smcconnico@scottdoug.com
swingard@scottdoug.com
sburbank@scottdoug.com

Michael T. Pieja
Alan E. Littmann
Samuel E. Schoenburg
GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
200 South Wacker Dr., 22nd Floor
Chicago, IL 60606
Tel: (312) 681-6000
Fax: (312) 881-5191
mpieja@goldmanismail.com
alittmann@goldmanismail.com
sschoenburg@goldmanismail.com

Counsel for Skullcandy Inc.:
Barry K. Shelton
Bradley D. Coburn
SHELTON COBURN LLP
311 RR 620, Suite 205
Austin, TX 78734-4775
bshelton@sheltoncoburn.com
coburn@sheltoncoburn.com
(512) 263-2165 (Telephone)
(512) 263-2166 (Facsimile)




                                               19
        Case 6:20-cv-00665-ADA Document 60 Filed 03/26/21 Page 22 of 22




Counsel for Poly:
Katherine Vidal
Eimeric Reig-Plessis
WINSTON & STRAWN LLP
275 Middlefield Road
Menlo Park, CA 94025
Tel. (650) 858-6500
Fax (650) 858-6550
kvidal@winston.com
ereigplessis@winston.com

Samantha M. Lerner
WINSTON & STRAWN LLP
35 W. Wacker Drive
Chicago, IL 60601
Tel. (312) 558-5600
Fax (312) 558-5700
slerner@winston.com

Katrina G. Eash
WINSTON & STRAWN LLP
2121 N. Pearl Street, Suite 900
Dallas, TX 75201
Tel. (214) 453-6500
Fax (214) 453-6400
keash@winston.com



                                           /s/ Darlene F. Ghavimi
                                           Darlene F. Ghavimi




                                      20
